

115 HRES 1081 IH: Expressing support for the designation of the week of September 23 through September 29, 2018, as Rail Safety Week in the United States, and supporting the goals and ideals of Rail Safety Week to reduce rail-related accidents, fatalities, and injuries.
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1081IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Ms. Wilson of Florida (for herself, Mr. DeFazio, Mr. Capuano, Ms. Jackson Lee, Mr. Larsen of Washington, Mr. Kilmer, Mr. Sires, Mr. Blumenauer, Mr. Hastings, Mr. Lipinski, Ms. Bass, Mrs. Napolitano, Mr. Carson of Indiana, Mr. Sean Patrick Maloney of New York, Ms. Norton, and Mr. Payne) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONExpressing support for the designation of the week of September 23 through September 29, 2018, as
			 Rail Safety Week in the United States, and supporting the goals and ideals
			 of Rail Safety Week to reduce rail-related accidents, fatalities, and
			 injuries.
	
 Whereas the first Rail Safety Week was held from September 24 through September 30, 2017, by the national education safety nonprofit Operation Lifesaver, the Department of Transportation, and other organizations;
 Whereas Rail Safety Week was launched to raise awareness about the need for increased education on how to be safe around highway-rail grade crossings and railroad tracks, and to highlight efforts to further reduce collisions, injuries, and fatalities;
 Whereas the number of public crossings has declined 11 percent, while the number of gates increased by 32 percent, since 2005;
 Whereas, in 2017, 56 percent of all grade crossing collisions and 73 percent of all fatal grade crossing collisions occurred at gated crossings;
 Whereas while grade crossing injuries are 16 percent lower, grade crossing fatalities are 7 percent lower, and grade crossing collisions are 4 percent lower since 2008, challenges remain;
 Whereas, in 2017, there were 824 rail-related fatalities and 8,712 rail-related injuries in the United States;
 Whereas preliminary Federal statistics show that more than 2,117 highway-grade crossing crashes occurred during 2017, resulting in 272 persons killed and another 834 injured across the United States;
 Whereas trespassing incidents on railroad property resulted in 512 persons killed and another 508 injured across the Nation in 2017;
 Whereas highway-grade crossing crashes are more severe than highway collisions and are more likely to result in death and injury;
 Whereas many collisions between trains and motor vehicles or pedestrians could have been prevented by increased education, engineering, and enforcement;
 Whereas Operation Lifesaver, the foremost public information and education program on rail safety, administers a public education program about grade-crossing safety and prevention of trespassing;
 Whereas during Rail Safety Week, from September 23 through 29, and throughout the year, everyone is encouraged to observe added caution as motorists or pedestrians approach tracks or trains;
 Whereas, for the first time, the United States and Canada will observe Rail Safety Week concurrently; and
 Whereas this important observance should lead to greater safety awareness and a reduction in highway-rail grade crossing crashes and pedestrian and railroad incidents: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Rail Safety Week;
 (2)expresses strong support for the goals and ideals of Rail Safety Week and efforts to reduce rail-related accidents, fatalities, and injuries; and
 (3)encourages the people of the United States to participate in Rail Safety Week events and activities and to educate themselves and others on how to be safe around railroad tracks.
			